t c summary opinion united_states tax_court bryant keith adams petitioner v commissioner of internal revenue respondent docket nos 15732-03s 10326-04s filed date bryant keith adams pro_se edwina l jones for respondent goldberg special_trial_judge these consolidated cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time each petition was filed the decisions to be entered are not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure in separate notices of deficiency respondent determined that petitioner is liable for the following deficiencies in federal income taxes and additions to tax docket no 15732-03s addition_to_tax sec_6651 taxable_year deficiency dollar_figure dollar_figure docket no 10326-04s additions to tax taxable_year deficiency sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure after concessions the issues for decision are whether petitioner had unreported wage income of dollar_figure and dollar_figure from wal-mart associates inc for taxable_year sec_2001 and sec_2002 respectively whether petitioner had unreported wage income of dollar_figure for taxable_year from national restaurant enterprises inc also known as ameriking whether petitioner is liable for the additions to tax under sec_6651 for failure_to_file his income_tax returns for 1at trial respondent conceded that the unreported income from real_estate sales of dollar_figure which was determined in the notice_of_deficiency for taxable_year does not need to be reported because petitioner actually suffered a loss on the sale of the property taxable_year sec_2001 and sec_2002 and whether petitioner is liable for the addition_to_tax under sec_6654 for failure to pay estimated_taxes for taxable_year background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the respective petitions were filed petitioner resided in statesville north carolina during the taxable years at issue petitioner was married to terri adams ms adams ms adams filed a federal_income_tax return separately for taxable_year sec_2001 and sec_2002 also during taxable_year sec_2001 and sec_2002 petitioner was employed by wal-mart associates inc wal-mart and received salary of dollar_figure and dollar_figure respectively wal-mart issued to petitioner forms w-2 wage and tax statement which reflected these amounts as wages during taxable_year petitioner was also employed by national restaurant enterprises inc also known as ameriking ameriking and received a salary of dollar_figure ameriking issued to petitioner a form_w-2 which reflected this amount as wages petitioner submitted to respondent a form_1040 u s individual_income_tax_return for taxable_year dated date however the return was not received by the internal_revenue_service until date petitioner entered zeros on line for wages and salaries line for total income line sec_33 and sec_34 for adjusted_gross_income line for taxable_income line for tax and line for total_tax petitioner also reported on his form_1040 federal_income_tax withheld of dollar_figure on line and he claimed a refund of an overpayment in this amount petitioner attached copies of each of his forms w-2 for to the federal_income_tax return also attached to the form_1040 is a two-page document in which petitioner explains his position regarding his entering zeros on that form in this document petitioner argues inter alia that no section of the internal_revenue_code establishes an income_tax_liability or provides that income taxes have to be paid on the basis of a return that he is protected by the fifth_amendment of the constitution from providing information on a return that he had zero income according to the supreme court’s definition of income since he had no earnings in and that he is putting the irs on notice that hi sec_2001 tax_return and claim_for_refund cannot be considered frivolous on any basis pursuant to sec_6702 and various similar arguments petitioner also submitted to respondent a form 1040x amended u s individual_income_tax_return for taxable_year dated date the form 1040x was received by the internal_revenue_service on date petitioner entered zeros on the form 1040x on line for adjusted_gross_income line for taxable_income line for tax and line for total_tax petitioner again reported on his form 1040x federal_income_tax withheld of dollar_figure on line and he claimed a refund of an overpayment in this amount petitioner explained his entitlement to the refund in the amount of dollar_figure by claiming due to ignorance we reported as income sources of income as being income itself when in fact i had no statutory income_tax to report apart from line above i also had no statutory liability with respect to income taxes and pursuant to code sec_31 i have a constitutional right to have the wage tax imposed in sec_3402 refunded since it represents an unapportioned direct_tax on wages and thus would be unconstitutional if i could not have the sic refunded because of the misleading of code sec_3402 i did not realize that what was deducted from my pay was not income taxes but a direct_tax on my wages the internal_revenue_service did not process either the form_1040 for taxable_year or the form 1040x for taxable_year petitioner was informed in a letter dated date that the form_1040 for taxable_year does not contain the information the law requires you to give and it does not comply with certain internal_revenue_code requirements respondent issued a notice_of_deficiency to petitioner for taxable_year on date based on the substitute for return procedures in the notice_of_deficiency respondent determined that petitioner received wage income of dollar_figure during taxable_year respondent also determined that petitioner is liable for a tax_deficiency of dollar_figure and an addition_to_tax pursuant to sec_6651 of dollar_figure for taxable_year in correspondence submitted to respondent on date petitioner claims that he does not owe income_tax for taxable_year because he filed a form_w-4 employee’s withholding allowance certificate claiming that he is exempt from withholding petitioner did not file a tax_return for taxable_year petitioner submitted a letter to respondent which respondent received on date which stated that he had not filed an income_tax return for because i didn’t have to file one petitioner reasons that because he filed a form_w-4 claiming that he is exempt from withholding he has no tax_liability specifically petitioner states because every year i also turn in a withholding_exemption certificate so i have no tax withheld because i have no tax_liability plus i call the irs and asked them if i have no taxes taken out for the yr year do i have to file and they said no respondent issued a notice_of_deficiency to petitioner for taxable_year on date based on the substitute for return procedures as relevant here respondent determined that petitioner received wage income of dollar_figure during taxable_year and that petitioner is liable for a tax_deficiency of dollar_figure and additions to tax pursuant to sec_6651 and sec_6654 of dollar_figure and dollar_figure respectively for taxable_year discussion as a general_rule the determinations of the commissioner in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving them to be in error rule a 290_us_111 as one exception to this rule sec_7491 places upon the commissioner the burden_of_proof with respect to any factual issue relating to liability for tax if the taxpayer maintained adequate_records satisfied the substantiation requirements cooperated with the commissioner and introduced during the court_proceeding credible_evidence with respect to the factual issue we decide the issues in these cases without regard to the burden_of_proof accordingly we need not decide whether the general_rule of sec_7491 is applicable see 116_tc_438 respondent however has the burden of production with respect to the additions to tax sec_7491 higbee v commissioner supra pincite unreported wage income as previously stated respondent determined that petitioner received wage income of dollar_figure during taxable_year and wage income of dollar_figure during taxable_year however petitioner contends that because he filed a form_w-4 claiming that he is exempt from withholding he has no tax_liability for salaries received of dollar_figure and dollar_figure during taxable_year sec_2001 and sec_2002 respectively petitioner further contends that no section of the internal_revenue_code establishes an income_tax_liability or provides that income taxes have to be paid on the basis of a return and that he had zero income according to the supreme court’s definition of income sec_61 defines gross_income as all income from whatever source derived unless otherwise provided the supreme court has consistently given this definition of gross_income a liberal construction in recognition of the intention of congress to tax all gains except those specifically exempted 348_us_426 see also 716_f2d_693 9th cir all realized accessions to wealth are presumed taxable_income unless the taxpayer can demonstrate that an acquisition is specifically exempted from taxation revg 79_tc_398 it is beyond contention that wages represent gross_income see sec_61 898_f2d_942 3d cir 82_tc_235 petitioner has failed to provide any evidence to disprove respondent’s determinations he simply presented this court with frivolous contentions that merit no discussion see 80_tc_1111 hallock v commissioner tcmemo_1983_684 thus we sustain respondent’s determination that petitioner’s wages constitute gross_income under sec_61 additions to tax a sec_6651 respondent determined that petitioner is liable for additions to tax for failure_to_file a timely return for taxable_year pursuant to sec_6651 and failure_to_file a timely return for taxable_year pursuant to sec_6651 sec_6651 imposes an addition_to_tax for failure to timely file a tax_return the addition_to_tax is equal to percent of the amount of the tax required to be shown on the return if the failure_to_file is not for more than month see sec_6651 an additional percent is imposed for each month or fraction thereof in which the failure_to_file continues to a maximum of percent of the tax see id sec_6651 provides for an addition_to_tax of percent per month up to percent for failure to pay the amount shown or required to be shown on a return a taxpayer may be subject_to both paragraphs and in which case the amount of the addition_to_tax under sec_6651 is reduced by the amount of the addition_to_tax under sec_6651 for any month to which an addition_to_tax applies under both paragraphs and the combined amounts under paragraphs and cannot exceed percent per month sec_6651 the additions to tax under sec_6651 are applicable unless the taxpayer establishes the failure_to_file did not result from willful neglect and the failure_to_file was due to reasonable_cause 469_us_241 32_tc_479 affd 283_f2d_227 8th cir if petitioner exercised ordinary business care and prudence and was nonetheless unable to file his return within the date prescribed by law then reasonable_cause exists see sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure or reckless indifference united_states v boyle supra pincite petitioner filed what he claimed to be a valid_return and amended_return for taxable_year however these purported returns contain zeros on the relevant lines for computing petitioner’s tax_liability respondent did not accept these returns and treated the documents that petitioner filed as frivolous returns to determine whether a taxpayer has filed a valid_return we follow the test set forth in 82_tc_766 affd 793_f2d_139 6th cir to the effect that a document constitutes a return for federal_income_tax purposes if it contains sufficient data to calculate tax_liability it purports to be a return it represents an honest and reasonable attempt to satisfy the requirements of the tax law and it is executed under penalties of perjury the majority of courts including this court have held that generally a return that contains only zeros is not a valid_return see 738_f2d_157 6th cir 727_f2d_681 8th cir 638_f2d_182 10th cir 627_f2d_830 7th cir 618_f2d_280 5th cir turner v commissioner tcmemo_2004_251 lee v commissioner tcmemo_1986_294 cline v commissioner tcmemo_1982_44 teixera v united_states aftr 2d ustc par big_number d s c for example in united_states v moore supra pincite the court_of_appeals for the seventh circuit noted that a tax might conceivably be calculated on the basis of the zero entries however it is not enough for a form to contain some income information there must also be an honest and reasonable intent to supply the information required by the tax code see also united_states v mosel supra pincite in 604_f2d_232 3d cir the court_of_appeals for the third circuit stated it is now well established that tax forms that do not contain financial information upon which a taxpayer’s tax_liability can be determined do not constitute returns within the meaning of the internal_revenue_code the form sec_1040 and sec_1040x that petitioner submitted contain only zero entries and an entry of the federal_income_tax withheld and it is clear from the attachments to those returns that he did not make an honest and reasonable attempt to supply the information required by the internal_revenue_code we hold that petitioner did not file valid returns petitioner did not establish that his failure_to_file was due to reasonable_cause we therefore sustain the sec_6651 addition_to_tax with respect to taxable_year as determined as previously stated petitioner did not file a tax_return for taxable_year petitioner submitted a letter to respondent which respondent received on date which stated that he had not filed an income_tax return for because i didn’t have to file one petitioner reasons that because he filed a form_w-4 claiming that he is exempt from withholding he has no tax_liability specifically petitioner states because every year i also turn in a withholding_exemption certificate so i have no tax withheld because i have no tax_liability plus i call the irs and asked them if i have no taxes taken out for the yr year do i have to file and they said no petitioner’s filing a form_w-4 does not exempt him from filing a federal_income_tax return for taxable_year although petitioner has provided a reason for failing to file hi sec_2002 return he has not provided a reason for which his failure_to_file can be excused respondent has carried his burden of producing evidence to show the applicable addition_to_tax is appropriate petitioner has failed to show that he exercised ordinary business care and prudence in this case we conclude petitioner is liable for the addition_to_tax pursuant to sec_6651 with respect to taxable_year because of respondent’s concession the addition_to_tax pursuant to sec_6651 applicable to taxable_year requires computation b sec_6654 respondent also determined that petitioner is liable for an addition_to_tax for the underpayment of estimated_tax pursuant to sec_6654 for taxable_year sec_6654 provides that in the case of an underpayment of estimated_tax by an individual there shall be added to the tax an amount determined by applying the underpayment rate established under sec_6621 to the amount of the underpayment for the period of the underpayment unless the taxpayer demonstrates that one of the statutory exceptions applies imposition of the sec_6654 addition_to_tax is mandatory where prepayments of tax either through withholding or by making estimated quarterly tax_payments during the course of the taxable_year do not equal the percentage of total liability required under the statute see sec_6654 99_tc_202 the amount of the addition_to_tax under sec_6654 stated in the notice_of_deficiency is based on the return respondent prepared for petitioner before the issuance of the notice_of_deficiency nothing in the record indicates petitioner made the required amount of estimated_tax payments for taxable_year petitioner has not shown that he falls within any of the exceptions to the sec_6654 addition_to_tax see sec_6654 75_tc_1 accordingly we conclude petitioner is liable for the addition_to_tax pursuant to sec_6654 for taxable_year because of respondent’s concession the addition_to_tax applicable to taxable_year requires computation we have considered all of the other arguments made by the parties and to the extent that we have not specifically addressed them we conclude they are without merit reviewed and adopted as the report of the small_tax_case division to reflect respondent’s concession and our resolution of the disputed matters decisions will be entered under rule
